Citation Nr: 0302149	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-13 920	)	DATE
	)
	)           

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the RO which denied service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1998; the immediate cause of 
death was ischemic heart disease.  Chronic renal failure and 
gastrointestinal bleeding were other significant conditions 
contributing to death but not resulting in the underlying 
cause given.

2.  At the time of the veteran's death, he was service-
connected for malaria.

3.  Cardiovascular and renal diseases were not manifested in 
service or in the first postservice year and is not shown to 
have been related to service.

4.  An acute gastrointestinal bleed is not shown to be 
related to service, including the service-connected malaria.

5. This case does not present a question of medical 
complexity or controversy such as to warrant obtaining an 
opinion from an independent medical expert. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 1310 1312 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).

2.  An issue of medical complexity or controversy is not 
presented in this matter so as to warrant obtaining an 
opinion from an independent medical expert.  38 U.S.C.A. § 
7109 (West 1991); 38 C.F.R. § 20.901(d) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and medical evidence necessary to substantiate 
her claim of service connection for the cause of the 
veteran's death.  The appellant and her representative were 
provided with a copy of the appealed December 2001 rating 
decision and a July 2002 statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claim.  In March and July 2001 letters, 
the RO informed the appellant of the evidence she would be 
responsible for submitting.  In July 2001, the appellant 
submitted medical evidence as requested by the RO.  
Furthermore, the July 2002 statement of the case notified the 
veteran of the evidence VA obtained and gave her an 
opportunity to respond to such evidence.  Moreover, VA has 
also made reasonable efforts to assist the appellant in 
obtaining relevant records adequately identified.  Under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and adjudication 
of the claim at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence for 
a cardiovascular/renal disorder will be presumed if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In January 2001, the appellant filed a claim of service 
connection for the cause of the veteran's death.  She stated 
that the veteran had a heart condition in service and that he 
had many years of heart problems following service.  She 
reported that the veteran died due to a heart condition.  
Subsequent correspondences show that the appellant asserted 
that the veteran developed a heart/renal disorder as a result 
of treatment for malaria (i.e. medication) in service and 
that such heart/renal disorder resulted in his death.

The veteran's service medical records show that he had a 
functional heart murmur (systolic) which was not 
disqualifying, the heart was otherwise normal.  The records 
are negative for any complaints or findings regarding a renal 
disorder/disease.  The records show that the veteran was 
treated for malaria in 1943 and 1945 and that he was given 
antimalaria drugs, to include Quinine.  The records also 
reveal no diagnosis of a chronic gastrointestinal disorder.

The claims file demonstrates that the veteran was service-
connected for malaria during his lifetime, and was assigned a 
noncompensable rating, effective from September 1946.  

Hospital reports from Oconee Memorial Hospital dated in July 
1980 show that the veteran had a history of having a 
myocardial infarction several years prior to admission.  The 
discharge diagnoses were atherosclerotic coronary vascular 
disease with angina; inferior wall myocardial infarctions 
times two (this admission); and third degree AV block with 
myocardial infarction.

Private treatment records from 1995 to 1997 show that the 
veteran had chronic renal failure and that he had a heart 
disorder, including myocardial infarctions in 1980.  

The veteran was admitted to the hospital on April 1, 1998.  
At the time of hospital admission he was noted to have upper 
gastrointestinal bleeding-hemorrhagic gastritis and 
secondary anemia, thrombocytopenia-idiopathic, chronic 
steroid therapy for diagnosis of thrombocytopenia, ischemic 
cardiomyopathy, permanent pacemaker, gastroesophageal reflux 
disease by history, peripheral vascular disease, status post 
cerebral vascular accident in 1992, status post 
cholecystectomy, diverticulosis, febrile illness, rule out 
sepsis and erythema multiforme.  On April 9, 1998, the 
veteran's wife found the veteran unresponsive and cold.  The 
cause of his death was presumed to be ischemic heart disease.  
His diagnoses at the time of his death were sepsis, acute 
hemorrhagic gastritis, presumptive diagnosis of colon cancer, 
azotemia, severe ischemic cardiomyopathy, thrombocytopenia, 
rash thought to be erythema multiforme, and artrial 
fibrillation.

His death certificate reveals that he died at the age of 78 
and that the immediate cause of death was ischemic heart 
disease.  Chronic renal failure and gastrointestinal bleeding 
were listed as other significant condition contributing to 
death but not resulting in the underlying cause.  

As previously noted, the veteran's service medical records, 
including his discharge examination, are negative for a 
diagnosis of a cardiovascular, renal, or gastrointestinal 
disease.  His service medical records shows that he was 
treated for malaria and that such treatment included taking 
medication (Quinine).  The first post-service evidence of a 
cardiovascular disease was in the Mid 1970's, approximately 
30 years following the veteran's discharge from service.  The 
earliest evidence of the veteran having a renal disease was 
in April 1993, close to 50 years following the veteran's 
service discharge.  Since a cardiovascular disease and/or a 
renal disease were not diagnosed within one year of the 
veteran's service discharge, service incurrence cannot be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are also negative for a 
chronic gastrointestinal disorder.  It is noted that an April 
1998 terminal hospitalization report indicates that the 
veteran's gastrointestinal bleed was considered an acute 
condition and there is no evidence that his service-connected 
malaria caused such bleed.  The evidence fails to show that 
the veteran has had an active episode of malaria following 
service.  A VA physician, in August 2001, stated that he 
found no history or proof of recurrences of malaria after the 
veteran's service discharge.  In light of the foregoing, it 
must be concluded that the acute gastrointestinal bleed did 
not have its onset in service and is not related to service 
or to the service-connected malaria.  Thus, service 
connection for the cause of the veteran's death cannot be 
granted based on the acute gastrointestinal bleed.

In February 2001, the appellant submitted a written statement 
which outlined the veteran's medical history.  She noted the 
veteran's history of malaria in service.  She reported that 
the veteran had a myocardial infarction in 1974 and that he 
subsequently had additional myocardial infarctions in the 
1980's.  She reported that the veteran underwent surgeries 
due to his heart disease.

The determinative issue in the instant case is whether the 
veteran's heart, and/or renal disorder were incurred in or 
related to service, including any incident of service or 
whether it is related to his service-connected malaria 
(including treatment for the disorder).  A review of the 
veteran's service medical records is negative for a renal 
disease.  Although service medical records show that the 
veteran had functional heart murmur, his heart was otherwise 
normal.  The service medical reports are negative for any 
heart disease.  The appellant has not submitted any competent 
medical evidence linking the veteran's functional heart 
murmur in service to his postservice cardiovascular disease.  
In this regard, a VA physician's October 2001 opinion relates 
that based on a review of the record there was no connection 
between the functional heart murmur in service and the 
development of his postservice ischemic heart disease or 
renal failure. 

With respect to the appellant's contention, that the veteran 
developed a heart/renal disorder as a result of treatment for 
malaria (i.e. medication) in service and that such 
heart/renal disorder led to his death, the Board observes 
that there are three statements/opinions of record which 
speaks to this issue.  

In a letter dated in January 2001, Monica E. Parise, M.D. of 
the Center for Disease Control and Prevention, division of 
parasitic diseases, related that Quinine had a number of side 
effects, and that most of them occurred acutely during 
therapy, but some could potentially have longer lasting 
effects.  She stated that a clinician familiar with all the 
details of the case would need to make a judgment.  Dr. 
Parise stated that the problems that occur with Quinine 
therapy (ventricular arrthymias and conduction disturbances) 
occur acutely during therapy.  She also stated that Quinine 
has been associated with vasculitis, which could be 
associated with circulation problems.  She also reported that 
Quinine has been associated with interstitial nephritis, 
immune thromboctopenic purpura, and hemolytic-uremic 
syndrome.  She enclosed some articles and abstracts that 
pertained to Quinine's side effects.  She related that in 
order to make an assessment as to whether Quinine caused the 
veteran's cardiac and renal problems, all the details in the 
case should be taken into account.

In August 2001, a VA physician submitted a report in which he 
stated that he had reviewed the veteran's claims folder.  He 
noted that the record indicated that the veteran had malaria 
while in service and that he had several recurrences.  He 
stated that the veteran was treated with Quinine and other 
anti-malaria drugs.  He related that he found no history of 
proof or recurrences of malaria after his discharge from 
service.  He noted that the veteran had a long history of 
health problems including several forms of cardiovascular 
disease.  He stated that he also reviewed the information 
provided about the toxicity of various drugs that were used 
for the treatment of malaria.  Based on his knowledge, he 
stated that the toxic effects were of relatively immediate 
onset and corrected themselves when the drug was withdrawn.  
He concluded, in essence, that based on the information in 
the chart and the findings noted in the veteran's claims 
file, that he believed that it was unlikely that there were 
any immediate cause and effect relationship between the 
veteran's malaria and the treatment given for the malaria and 
the veteran's death.

Another VA medical opinion dated in October 2001 is of 
record.  The physician noted that he was asked to comment on 
the relationship between the veteran's functional heart 
murmur and the development of ischemic heart disease and 
chronic renal failure which ultimately cause the veteran's 
death.  The physician stated that he reviewed the claims 
file.  He reported that the veteran had a functional benign 
heart murmur noted on several examinations as early as his 
induction into the military service.  He stated that the 
heart murmur had always been classified as a functional 
benign heart murmur which did not indicate the presence of 
heart disease.  He reported that the veteran had malaria in 
1943 and again several times in 1945 and according to the 
veteran's family statement, subsequently after that for which 
he was treated with the usual anti-malaria drugs.  The 
physician stated that the veteran had his first myocardial 
infarction in the mid 1970's followed by a second in 1980 
which necessitated treatment with placement of a pacemaker 
and with a coronary artery bypass.  In 1992, the veteran 
underwent cerebral vascular accident.  He reported that the 
medical history was based on statements in the chart.  He 
related that the veteran died in 1998 from an ischemic 
cardiomyopathy with chronic renal failure as a complicating 
factor.  He stated that his review of the record did not 
indicate any connection between the functional heart murmur 
and the development of ischemic heart disease and/or chronic 
renal failure.  He stated that he did not believe that the 
treatment with the anti-malaria drugs had any connection with 
the development of the ischemic cardiomyopathy and/or the 
chronic renal failure.

The Board finds that the above opinions do not support the 
appellant's assertion that the veteran's death was caused by 
treatment for malaria in service.  The opinions do not show 
that medication the veteran took to treat malaria in service 
(i.e. Quinine) resulted in cardiovascular and renal disease 
which in turn led to the veteran's death.  In this regard, 
while the physician from the Center for Disease Control and 
Prevention noted that cardiac and renal problems could occur 
with treatment with Quinine, she stated that cardiac side 
effects would occur acutely during therapy.  It is noteworthy 
that this doctor stated that in order to determine whether 
Quinine therapy had long-lasting effects (i.e. 
cardiovascular/renal disease), a clinician familiar with the 
details of veteran's case would have to make a judgment.

The Board notes that when the veteran's case was examined in 
detail by VA physicians in August and October 2001, they both 
determined that the veteran's Quinine treatment for malaria 
in service did not cause his cardiovascular and renal disease 
which was first manifest many years following the veteran's 
discharge from service.  Both examiners based their opinion 
on a complete review of the veteran's claims file, including 
his service medical and postservice medical records.  They 
also reviewed medical text documents pertaining to the side 
effects of Quinine therapy.  Given the foregoing, the Board 
finds that the medical statements and opinions of record fail 
to show a relationship between the veteran's 
cardiovascular/renal disease and his service, including being 
treated with Quinine for his malaria.

Medical text, pertaining to the side effects of Quinine, the 
drug used to treat the veteran's malaria in service have been 
associated with the claims file.  Such medical texts suggest 
that a person could develop anginal symptoms due to taking 
the drug.  Medical texts submitted by a Center for Disease 
Control physician in January 2001 show that conduction 
disturbances, ventricular tachycardia, and anginal symptoms 
have occurred with prolonged quinine therapy in highly 
sensitive patients.  It was also reported that rapid IV 
administration of quinine dihydrochloride (which was, but no 
longer is, available in the US) had resulted in severe 
hypotensive, arrhythmias, and acute circulatory failure.  
Another medical treatise reveals that Quinine had direct 
irritant effects on the gastrointestinal tract and that this 
property probably accounted for the nausea and vomiting seen 
following quinine ingestion.  It was further reported that 
Quinine like its diastereoisomer quinidine had cardiovascular 
effects, including sinus arrest, junctional rhythms, A-V 
block, ventricular tachycardia, ventricular fibrillation and 
sudden death.  

The Board observes that the medical text/treatise evidence 
submitted fails to substantiate the appellant's claim.  The 
medical text information is general and does not link the 
veteran's service-connected malaria (including treatment for 
such disorder) to his post service cardiovascular and renal 
disease. Wallin v. West, 11 Vet. App. 509 514 (1998); Sacks 
v. West, 11 Vet. App. 314, 317 (1998); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition).  In this regard, the evidence, 
in and of itself, does not show that the veteran developed a 
cardiovascular and/or renal disease due to Quinine.  The 
Board observes that the medical treatise evidence was 
available to VA medical doctors who reviewed the claims file 
in 2001.  When such evidence was taken into consideration and 
weighed against the facts and circumstances of the veteran's 
case, the VA physicians found that there was no support for 
finding a link between the veteran's mediation to treat 
malaria in service and his cardiovascular/renal disease and 
his death.  It is noteworthy to mention that a physician with 
the Center for Disease Control stated, in essence, that in 
order to determine whether the veteran's Quinine therapy 
caused cardiac and renal disorders, a detailed review of the 
facts of the case would have to be examined.  When two VA 
physicians accomplished such detailed review in 2001, it was 
determined that there was no relationship between the 
veteran's Quinine treatment for malaria in service and his 
postservice cardiovascular and renal disease.

In support of the claim, the appellant also submitted, a 
statement, dated in April 2000, by a fellow serviceman of the 
veteran.  This person stated that the veteran had malaria in 
service and that he was treated with Quinine.  Such statement 
is of little probative value as the veteran's service medical 
records verify that the veteran had malaria in service and 
that he was treated with Quinine.

Moreover, the appellant's assertion that the veteran 
developed heart and renal diseases due to medication he took 
for malaria in service is insufficient to substantiate her 
claim of service connection for the cause of the veteran's 
death.  As a lay person, she is not competent to offer 
opinions regarding medical diagnosis or causation.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

The Board notes that in a November 2002 statement the 
appellant requested, in essence, an independent medical 
expert opinion.  The Board finds that the opinions of record 
are sufficient to address the appellant's claim.  The 
opinions dated in August and October 2001 were based on a 
review of the veteran's service medical and postservice 
medical records.  The opinions also took into consideration 
medical treatises regarding the side effects of Quinine.  
Given the foregoing, the Board finds that the opinions of 
record are more than adequate to satisfy the duty to assist 
and to adjudicate the claim.  Furthermore, the Board finds 
that an independent medical expert opinion is not warranted, 
as this case does not involve medical complexity or 
controversy.  38 C.F.R. § 20.901.

The weight of the evidence establishes that the veteran's 
cardiovascular, and renal disease/disorder were not incurred 
in or aggravated by service, and that the service-connected 
malaria did not cause or contribute to cause the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

